Citation Nr: 0101712	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating in excess of 10 
percent for right knee pain secondary to foreign body removal 
with early degenerative changes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active duty from October 1980 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection and assigned a 
zero percent rating a right knee disability, effective from 
October 24, 1997.  The veteran appealed for the assignment of 
a compensable rating.

During the pendency of the appeal, in a December 1999 rating 
decision, the RO assigned a 10 percent rating for the 
veteran's right knee disability, effective October 24, 1997.  
As the 10 percent rating is less than the maximum available 
under the applicable diagnostic criteria and the veteran 
contends that his disability warrants a 20 percent rating, 
the claim remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In his VA Form 9, the veteran requested a Travel Board 
hearing at the RO, but in a statement dated June 23, 1998 
changed his request to an RO hearing instead of a Travel 
Board hearing.  He failed to appear for the hearing scheduled 
in November 1998 and it was rescheduled for December 1998.  A 
notation in the claims file indicates that the December 
hearing was canceled.  As the veteran has neither submitted 
good cause for failure to appear or requested to reschedule 
the hearing, the request for hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. § 
20.704 (d) (2000).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected right knee disorder is 
manifested by early degenerative changes, effusion, and 
tenderness in the medial part of the knee joint, with normal 
range of motion and without evidence of swelling, deformity, 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
rating for right knee pain secondary to foreign body removal 
with early degenerative changes have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1998 rating decision, the RO granted service 
connection for a right knee disorder and assigned a 
noncompensable rating, effective October 24, 1997.  That 
decision also granted service connection and noncompensable 
ratings for a shoulder disorder and a left eye laceration and 
established entitlement to a 10 percent rating based upon 
multiple, noncompensable service-connected disabilities, 
effective October 1997.  During the pendency of the appeal, 
in a December 1999 rating decision, the RO assigned a 10 
percent rating for his right knee disability, effective 
October 24, 1997.  The veteran is appealing the original 
assignment of a disability rating for his right knee, 
following an award of service connection, and essentially 
contends that the assigned 10 percent rating does not 
accurately reflect the severity of his disability.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this connection, the Board finds that the 
February 1998 and September 1999 VA examination reports, 
which evaluated the status of the veteran's disability, are 
adequate for rating purposes and a remand is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Service medical records show that in January 1981, the 
veteran complained of right knee pain after falling and 
hitting his right knee during a 20-mile hike.  On 
examination, the medial cartilage was popping out.  February 
1981 X-rays revealed a 3-millimeter linear metallic foreign 
body involving the anteromedial soft tissues anterior to the 
patella.  In May 1981, a foreign body in the right knee was 
surgically removed.  Army National Guard examination reports 
dated in January 1985 and July 1989 indicate that the veteran 
had knee surgery during service.  The 1985 report showed the 
right knee was stable with no looseness and had good range of 
motion.

At a February 1998 VA examination, the veteran reported that 
his right knee bothered him in the morning and improved with 
a hot shower and a mile walk to loosen it up.  It bothered 
him at work because he was in wheel alignment, underneath 
cars and squatting a lot and was painful when he got up.  On 
examination, the veteran's right knee had normal range of 
motion with flexion to 130 degrees, right and left.  There 
were no problems with medial and collateral ligaments; 
anterior and posterior cruciate ligaments were normal.  
Medial and lateral meniscus and the McMurray testing were 
negative.  The diagnosis was minimal discomfort in right 
knee, likely as not secondary to foreign body that was 
removed and problems that he originally had in the service.  
X-rays revealed a small linear metallic density over the 
medial tibial plateau, etiology unknown.  There was evidence 
of slight misalignment between intercondylar eminence and the 
femoral notches, raising the possibility of early arthritic 
changes; no significant abnormalities were otherwise noted.

VA outpatient records from February to September 1998 show no 
treatment for the veteran's right knee.

At a September 1999 VA examination, the veteran complained of 
pain in the right knee, which came and went and was 3 on a 
scale of 1 to 10.  He stated that prolonged sitting and 
rising made the knee more weak and painful.  The veteran said 
he no longer worked as an auto mechanic, and he indicated 
that he worked on a flat roof rather than a slanted roof 
because he was unable to squat.  Since he left the mechanic 
position there were no flare-ups, but he still has constant 
pain off and on.  
On examination, flexion and extension of the right knee were 
normal.  Medial and lateral ligaments and the anterior and 
posterior cruciate ligaments were all strong and normal.  The 
diagnosis was right knee pain with a status-post operation 
and arthritis.

The veteran's right knee is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under Diagnostic Code 5257, impairment of the knee, involving 
recurrent subluxation or lateral instability, is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000). 

The veteran's right knee disability includes arthritis.  
Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63604 (1997).  Thereafter, in August 1998, the 
VA General Counsel issued another pertinent precedent 
opinion.  In VAOPGCPREC 9-98 (1998), the VA General Counsel 
further explained that, when a the veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X- ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating, or, consistent with 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
maligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the 
joint), i.e., 10 percent under either Diagnostic Code 5260 or 
5261).  See 63 Fed. Reg. 56703 (1998).  Precedent opinions of 
the VA General Counsel are binding on the Board. See 38 
U.S.C.A. § 7104(c).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

A zero percent rating is warranted for limitation of leg 
flexion when it is limited to 60 degrees, a 10 percent rating 
is warranted when it is limited to 45 degrees, and a 20 
percent rating is warranted when it is limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260.  A zero percent rating is 
warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261.  Standard motion of a 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.  

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated at the 
maximum rating of 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

There has been no showing of recurrent instability, 
subluxation, or locking of the right knee (Diagnostic Codes 
5257 and 5258).  Accordingly, a compensable rating  under 
Diagnostic Code 5257 based on recurrent subluxation or 
lateral instability of either joint is not warranted.  
Moreover, since there has been no episodes of locking of the 
right knee, the veteran is not entitled to a 20 percent 
rating under Diagnostic Code 5258 for his right knee 
disability.  It is also clear that the veteran would not be 
entitled to a compensable rating based on limitation of 
flexion under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The February 1998 VA examination 
report noted flexion to 130 degrees.  Flexion and extension 
were normal at the September 1999 VA examination.  As he has 
normal extension of the right knee, a compensable rating is 
not warranted under Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The Board is cognizant of the potential for two separate 
ratings for the veteran's knee disability, as it is rated 
under Code 5257, which includes instability, and Code 5003, 
for arthritis.  However, as noted above, there is no 
objective medical evidence of instability or subluxation to 
warrant a compensable rating under Code 5257.  While no pain 
was noted on range of motion testing, the veteran's right 
knee certainly causes him some discomfort, but he does not 
exhibit more than slight objective findings as noted above.  
No additional functional loss due to such pain has been shown 
by clinical pathology.   In this regard, the Board observes 
that the current rating of 10 percent for the right knee 
takes into consideration the discomfort and pain the veteran 
may have on motion of the knee under these additional 
criteria.  See 38 C.F.R. § 5003, 4.59, Lichtenfels, supra.  
There is no medical evidence of any additional functional 
limitation, including limitation of motion, due to pain or 
any other symptom, to a degree that would support a rating in 
excess of 10 percent for the right knee under the applicable 
rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca, supra.  
In the Board's opinion, the veteran's right disability is 
simply not impaired to a degree to warrant a higher schedular 
rating under the rating schedule, and the preponderance of 
the evidence is against a rating for the right knee in excess 
of the currently assigned 10 percent.  There is no evidence 
that the veteran's right knee disability has been more severe 
any time during the period of this initial evaluation.  
Fenderson, supra.

Conclusion

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected right 
knee disability has resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and a 
rating in excess of 10 percent for the veteran's right knee 
disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).
ORDER

An initial rating in excess of 10 percent for right knee pain 
secondary to foreign body removal with early degenerative 
changes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

